EXECUTION COPY

SECOND AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 28, 2007 by and among THE ST. JOE COMPANY (the
“Borrower”), each of the Lenders party hereto, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Borrower, the Lenders, the Agent and certain other parties have
entered into that certain Third Amended and Restated Credit Agreement dated as
of July 22, 2005 (as amended and in effect immediately prior to the date hereof,
the “Credit Agreement”) and the Borrower, the Lenders and the Agent desire to
amend certain provisions of the Credit Agreement on the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendment to Credit Agreement. The parties hereto agree that
the Credit Agreement is amended by restating Section 9.1.(b) thereof in its
entirety as follows:

(b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for
the period of four consecutive fiscal quarters of the Borrower most recently
ending to (ii) Fixed Charges for such period, to be less than 2.50 to 1.00 at
any time.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:

(a) A counterpart of this Amendment duly executed by the Borrower and the
Requisite Lenders;

(b) Evidence that Section 10.4 of each of the 2002 Note Agreements and of each
of the Note Purchase Agreements dated as of August 25, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “2005 Note
Agreements”) by and between the Borrower and the purchasers of $65,000,000 of
the Borrower’s 5.28% Senior Secured Notes, Series G, due August 25, 2015,
$65,000,000 of the Borrower’s 5.38% Senior Secured Notes, Series H, due
August 25, 2017 and $20,000,000 of the Borrower’s 5.49% Senior Secured Notes,
Series I, due August 25, 2020, has been amended to change the period for
calculating the financial ratio contained in such Section from two fiscal
quarters to four fiscal quarters; and

(c) Such other documents, instruments and agreements as the Agent may reasonably
request.

The condition precedent contained in the immediately preceding subsection (b)
shall apply only so long as, and only to the extent, the 2002 Note Agreements
and the 2005 Note Agreements, as applicable, remain in effect.

Section 3. Representations. The Borrower represents and warrants to the Agent
and the Lenders that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize, execute and deliver this Amendment and to perform
its obligations hereunder and under the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms. This Amendment has been
duly executed and delivered by a duly authorized officer of the Borrower and
each of this Amendment and the Credit Agreement, as amended by this Amendment,
is a legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Approvals or violate any
Applicable Laws relating to the Borrower or any other Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of the Borrower or any other Loan Party, or any indenture, agreement
or other instrument to which the Borrower or any other Loan Party is a party or
by which it or any of its respective properties may be bound; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan
Party.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

(d) 2004 Notes. No Notes (as defined in the 2004 Note Agreements) are
outstanding.

Section 4. Reaffirmation of Representations by Borrower. The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Agent and the Lenders in the Credit Agreement and the other Loan Documents
to which it is a party on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full, except for changes in factual circumstances not prohibited
under the Credit Documents.

Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 6. Expenses. The Borrower shall reimburse the Agent upon demand for all
costs and expenses (including reasonable attorneys’ fees) incurred by the Agent
in connection with the preparation, negotiation and execution of this Amendment
and the other agreements and documents executed and delivered in connection
herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendment contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Third Amended and Restated Credit Agreement to be executed as of the date first
above written.

THE ST. JOE COMPANY

By: /s/ Stephen W. Solomon
Stephen W. Solomon
Senior Vice President — Treasurer


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

2

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Agent

By: /s/ Matthew Ricketts
Name: Matthew Ricketts
Title: Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

3

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      BANK OF AMERICA, N.A.

By: /s/ Steven H. Cohn
Name: Steven H. Cohn
Title: Senior Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

4

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      WELLS FARGO BANK, NATIONAL ASSOCIATION

By: Edwin S. Poole, III
Name: Edwin S. Poole, III
Title: Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

5

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      SUNTRUST BANK

By: /s/ William C. Barr, III
Name: William C. Barr, III
Title: Managing Director


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

6

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      PNC BANK, NATIONAL ASSOCIATION

By: /s/ Wayne Robertson
Name: Wayne Robertson
Title: Senior Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

7

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      REGIONS BANK

By: /s/ David L. Waller
Name: David L. Waller
Title: Senior Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

8

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      COMERICA BANK, a Michigan Banking Corporation

By: /s/ William Piana
Name: William Piana
Title: Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

9

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      BRANCH BANKING AND TRUST CO.

By: /s/ Carl T. McFarland
Name: Carl T. McFarland
Title: Senior Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

10

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      FIFTH THIRD BANK

By: /s/ John A. Marian
Name: John A. Marian
Title: Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

11

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      CAROLINA FIRST BANK

By: /s/ Charles D. Chamberlain
Name: Charles D. Chamberlain
Title: Executive Vice President


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

12

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      GREENSTONE FARM CREDIT SERVICES, ACA/FLCA

By: /s/ Alfred S. Compton, Jr.
Name: Alfred S. Compton, Jr.
Title: Vice President / Managing Director


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

13

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      NORTHWEST FARM CREDIT SERVICES, PCA

By: /s/ Casey J. Kinzer
Name: Casey J. Kinzer
Title: Account Manager


[SIGNATURES CONTINUED ON FOLLOWING PAGE]

14

[Signature Page to Second Amendment to Third Amended and
Restated Credit Agreement with The St. Joe Company]



      BMO CAPITAL MARKETS FINANCING, INC.

By: /s/ Scott W. Morris
Name: Scott W. Morris
Title: Vice President


15